Citation Nr: 1047023	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  09-23 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for gastric ulcer disease.  

2.  Entitlement to service connection for gastric ulcer disease.  


REPRESENTATION

Veteran represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty training (ADT) from October 
1970 to January 1971.  

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, in which the RO, in pertinent part, found 
that new and material evidence had not been submitted sufficient 
to reopen a claim for service connection for a gastric ulcer.    

In September 2010 the Veteran testified before the undersigned 
Acting Veterans Law Judge sitting at the RO (Travel Board 
hearing).  A transcript of that hearing is of record.  

In a June 2009 statement of the case (SOC) the RO addressed the 
claim for service connection for gastric ulcer disease on the 
merits.  However, regardless of the RO's actions, the Board has a 
legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address 
the question of whether new and material evidence has been 
received to reopen the claim for service connection.  That matter 
goes to the Board's jurisdiction to reach the underlying claim 
and adjudicate the claim on a de novo basis.  See Barnett v. 
Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  As the Board must 
first decide whether new and material evidence to reopen the 
claim has been received, the Board has characterized this matter 
on appeal as reflected on the title page.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  In a March 1971 rating decision, the RO denied service 
connection for a gastric ulcer; although notified of the denial 
and his appellate rights in a March 1971 letter, the Veteran did 
not initiate an appeal.  

3.  Evidence associated with the claims file since the March 1971 
denial, when considered by itself or in connection with evidence 
previously assembled, relates to an unestablished fact necessary 
to substantiate the claim for service connection for gastric 
ulcer disease and raises a reasonable possibility of 
substantiating the claim.  

4.  Competent medical evidence indicates that the Veteran's 
current gastric ulcer disease is related to service.  


CONCLUSIONS OF LAW

1.  The March 1971 denial of the claim for service connection for 
a gastric ulcer was final.  38 U.S.C.A. § 7105(b) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  As new and material evidence has been received, the claim for 
service connection for gastric ulcer disease is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for gastric ulcer disease are 
met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).  The Court, in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), has held that the VCAA notice requirements 
apply to all elements of a claim.

Given the favorable disposition of the claims on appeal, the 
Board finds that all notification and development actions needed 
to fairly adjudicate these claims have been accomplished.  

Law and Regulations

VA may reopen and review a claim that has been previously denied 
if new and material evidence is submitted by or on behalf of a 
veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2010).  See 
also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 2001, 
38 C.F.R. § 3.156(a) defines "new" evidence as evidence not 
previously submitted to agency decision makers and "material" 
evidence as evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

Service connection may be established for disability resulting 
from personal injury or disease contracted in line of duty, or 
for aggravation of a pre-existing injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Active duty includes any period of ADT during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in line of duty. 38 C.F.R. § 3.6.  
Accordingly, service connection may be granted for disability 
resulting from disease or injury incurred in, or aggravated, 
while performing ADT.  See 38 U.S.C.A. §§ 101(24), 106, 1110.  

Every veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance or enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

As an initial matter, when a claimant's only service has been 
ADT, the presumption of soundness (the presumption of being in 
sound condition upon entry into service) does not apply unless 
service connection has previously been established for a separate 
disease or disability.  Paulson v. Brown, 7 Vet. App. 466 (1995).  
Here, service connection has been established for bilateral 
hearing loss and tinnitus; however, in Smith v. Shinseki, the 
Court stated that 38 U.S.C.A. § 1111 requires that there be an 
examination prior to entry into the period of service on which 
the claim is based.  Smith v. Shinseki, 24 Vet. App. 40, 45 
(2010).  No such examination is of record in this case.  As such, 
the presumption of soundness does not attach.



Factual Background and Analysis

New and Material Evidence

In February 1971 the Veteran filed a claim for service connection 
for a gastric ulcer.  In the March 1971 rating decision, the RO 
denied service connection for a gastric ulcer, finding that the 
gastric ulcer existed prior to service and was not permanently 
aggravated in service.  

Although notified of the March 1971 rating decision by letter, 
the Veteran did not initiate an appeal; hence, that decision is 
final as to the evidence then of record, and is not subject to 
revision on the same factual basis.  See 38 U.S.C.A. § 7105(b); 
38 C.F.R. §§ 3.104, 20.302, 20.1103.

The Veteran sought to reopen his previously denied claim for 
service connection in April 2008.  The provisions of 38 U.S.C.A. 
§ 5108 require a review of all evidence submitted by or on behalf 
of a claimant since the last final denial on any basis to 
determine whether a claim must be reopened.  See Evans v. Brown, 
9 Vet. App. 273, 282-3 (1996).   Here, the last final denial of 
the claim is the March 1971 rating decision.  Furthermore, for 
purposes of the "new and material" analysis, the credibility of 
the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

At the time of the March 1971 rating decision, the evidence of 
record consisted of the Veteran's service treatment records.  
These records reflect that, in November 1970, he presented with 
complaints of coughing up blood and vomiting dark brown liquid 
with flecks of blood and mucus.  The impression was questionable 
gastrointestinal (GI) bleeding.  He was admitted to the hospital 
the following morning.  The report of that hospitalization 
reflects that the Veteran denied a past history of stomach 
trouble or ulcers.  He stated that he had been taking cold 
capsules and aspirin every other day for the week prior to 
admission for a cold he had had for the previous five to six 
weeks.  The initial impression was upper GI bleeding, etiology 
unknown.  Esophagogastroscopy revealed a 1cm. ulcer crater in the 
distal antrum.  Upper GI series was within normal limits; the 
ulcer could not be visualized on the X-ray.  A repeat gastroscopy 
performed on the 14th day of hospital admission revealed that the 
area of previous ulceration was healed.  The service physician 
commented that, although the Veteran denied any signs or symptoms 
of gastric ulcer disease prior to enlistment, the presence of a 
bleeding gastric ulcer discovered so close to the date of his 
entrance on active duty was considered to be proof that the 
disease existed prior to entrance on active duty and was the 
basis for the finding that accepted medical principles applied.  
The pertinent diagnosis was gastric ulcer with upper GI bleeding 
without obstruction, existed prior to service, not aggravated.  
The physician found that the Veteran was medically unfit for 
induction into military service, and it was recommended that he 
be separated from the Army.  January 1971 Medical Board 
proceedings included a diagnosis of gastric ulcer with upper GI 
bleeding, without obstruction, with an approximate date of origin 
of prior to October 1970.  The Medical Board found that this 
condition existed prior to entry on active duty and was not 
aggravated by active duty.  

Based on the service treatment records, in the March 1971 rating 
decision, the RO denied service connection, finding that the 
gastric ulcer existed prior to entrance into service and the 
exacerbation during service was a natural consequence of the 
basic pathology.  The RO found that there was no permanent in-
service aggravation of the gastric ulcer condition.  

Evidence associated with the claims file since the March 1971 
rating decision includes the report of a May 2008 VA examination.  
The Veteran gave a history of being involved in a training 
accident involving a hand grenade in November 1970.  Later that 
month, he was hospitalized for over a month, during which time a 
gastroesophageal gastroduodenoscopy revealed a 1cm. bleeding 
ulcer.  A second scope revealed resolution of the ulcer.  The 
Veteran reported that he experienced residuals since the in-
service episode, had been on Zantac for the past 20 years, saw a 
GI doctor every year, and was told he needed to continue 
medication.  He added that, since the in-service hospitalization, 
he was unable to eat anything other than a very bland diet.  He 
reported that, if he ate anything that could upset his stomach he 
experienced multiple episodes of diarrhea and vomiting.  Upper GI 
series revealed extensive gastroesophageal reflux with a very 
small hiatal hernia.  There was no evidence of significant 
deformity or ulceration.  

The diagnosis was gastric ulcer.  The VA examiner commented that 
the Veteran had a history of gastric ulcers which seemed to be 
resolved according to his service treatment records; however, he 
still had residuals from that episode which continued to the 
present day.  He noted that the Veteran had a low tolerance for 
what would be considered a normal diet and had to carefully 
choose his foods when eating or suffer from extended bouts of 
diarrhea, vomiting, and headaches.  

This evidence received since March 1971 is neither cumulative nor 
redundant of the evidence previously of record.  The evidence is 
new in that it was not previously considered in the March 1971 
rating decision.  It is material in that it specifically relates 
to an unestablished fact necessary to substantiate the claim for 
service connection, that is, a nexus between the Veteran's 
current gastric ulcer and service.  This evidence raises a 
reasonable possibility of substantiating the claim.  Thus, the 
claim must be reopened.

Therefore, as new and material evidence has been received, the 
claim for service connection for gastric ulcer disease is 
reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Service Connection

Turning to the merits of the claim for service connection, the 
service treatment records clearly reflect that the Veteran 
received treatment for a gastric ulcer during service.  While the 
physician who completed the in-service report of hospitalization 
opined that the gastric ulcer existed prior to service, the Board 
notes that the Veteran has consistently asserted that he did not 
have a gastric ulcer prior to service; rather, he argues that his 
gastric ulcer was caused by overmedication during military 
service.  

In this regard, in his initial claim for service connection, 
filed in February 1971, he stated that he had no stomach trouble 
prior to entering service; rather, his condition just suddenly 
occurred in service.  During the September 2010 hearing, he 
testified that he experienced cold and flu symptoms for four to 
six weeks after entry into ADT, for which he was given a "cold 
pack" consisting of aspirin, decongestants, and cough medicine.  
He reported that, after taking this medicine for approximately 
four weeks, he started to experience stomach problems for which 
he was hospitalized.  The Veteran added that he had no stomach 
problems prior to service, but that he had current stomach 
problems which existed since service.  The Board notes that 
service treatment records reflect that the Veteran was given a 
"cold pack" just over a week prior to his November 1970 
hospitalization, but that the report of that hospitalization 
includes a history of a cold for the prior five or six weeks.    

In this case, while the January 1971 Medical Board proceedings 
reflect that the facility which conducted the physical 
examination prior to entrance on active duty was the Caven Point 
U.S. Army Reserve Center, no entrance examination is associated 
with the claims file.  As such, the presumption of soundness does 
not attach.  Consequently, service connection is warranted if the 
evidence is in equipoise or weighs in favor of the Veteran 
insofar as it shows either that gastric ulcer disease was 
incurred in service, or that it pre-existed service and increased 
in severity during service beyond the natural progress of the 
condition.

The Board acknowledges that the physician who completed the 
report of the Veteran's in-service hospitalization concluded that 
the gastric ulcer existed prior to service; however, this 
physician provided no rationale for this conclusion other than to 
somewhat confusingly stating that, "the presence of a bleeding 
gastric ulcer so close to the date of entrance on active duty was 
considered proof that the disease existed prior to entrance on 
active duty and is the basis for the finding that accepted 
medical principles apply."  While this conclusion is, therefore, 
apparently based on "accepted medical principles", the 
physician did not discuss or describe such principles.   Although 
the aforementioned physician is a medical professional and 
competent to offer an opinion, he did not offer an explanation 
for his conclusion that the Veteran's gastric ulcer, which was 
discovered almost six weeks after entrance on ADT, existed prior 
to service, other than citing the fact that the ulcer was present 
close to the time of enlistment and making a general reference to 
"accepted medical principles."  The Court has stated that 
"most of the probative value of a medical opinion comes from its 
reasoning", and that the Board "must be able to conclude that a 
medical expert has applied valid medical analysis to the 
significant facts of the particular case in order to reach the 
conclusion submitted in the medical opinion."  Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295, 304 (2008).  In the absence of a more 
thorough explanation of his conclusion that the Veteran's gastric 
ulcer existed prior to entrance into service, the Board finds 
this opinion to be of limited probative value.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)) (it is the responsibility of the 
Board to assess the credibility and weight to be given the 
evidence).  

Significantly, the Veteran has consistently asserted that he did 
not have any stomach problems prior to service, but that he has 
experienced stomach problems since his in-service 
hospitalization.  The Veteran is competent to report that he did 
not experience stomach problems prior to his in-service 
treatment.  The Board finds this report credible.  Significantly, 
it is supported by his own statement, during the in-service 
hospitalization, that he did not have any signs or symptoms of 
gastric ulcer disease prior to enlistment.  

Moreover, the Veteran has also described stomach problems since 
service, as reflected in the May 2008 VA examination report and 
the September 2010 hearing transcript.  He is competent to report 
a continuity of symptomatology.  Charles v. Principi, 16 Vet. 
App. 370 (2002).  This report of a continuity of symptomatology 
suggests a link between his current complaints regarding stomach 
problems and service.  See Duenas v. Principi, 18 Vet. App. 512 
(2004).

Significantly, the May 2008 VA examiner, who both examined the 
Veteran and reviewed the claims file and electronic medical 
record, diagnosed a current gastric ulcer, and noted that, while 
the Veteran had a history of gastric ulcers which seemed to be 
resolved according to his military medical reports, he still had 
residuals from his in-service episode which continued to the 
present.  This opinion provides competent medical evidence that 
the Veteran's current gastric ulcer disease is related to 
service.  Resolving the benefit of the doubt in favor of the 
Veteran, the Board finds that service connection for gastric 
ulcer disease is warranted.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. §§ 4.3, 4.7 (2010).


ORDER

New and material evidence having been received, the issue of 
entitlement to service connection for gastric ulcer disease is 
reopened.  

Entitlement to service connection for gastric ulcer disease is 
allowed. 



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


